Name: Commission Regulation (EEC) No 336/80 of 13 February 1980 amending Regulation (EEC) No 2300/73 as regards the amount of the security required for the purposes of the system of differential amounts in respect of colza and rape seed
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  civil law
 Date Published: nan

 14. 2 . 80 Official Journal of the European Communities No L 37/ 17 COMMISSION REGULATION (EEC) No 336/80 of 13 February 1980 amending Regulation (EEC) No 2300/73 as regards the amount of the security required for the purposes of the system of differential amounts in respect of colza and rape seed whereas the prices of colza and rape seed are currently at a level such that the amount of such secu ­ rity should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), Having regard to. Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (3), as last amended by Regulation (EEC) No 3477/73 (4 ), and in particular Article 7 thereof, Whereas Article 12 of Commission Regulation (EEC) No 2300/73 (5), as last amended by Regulation (EEC) No 632/75 (6), provides for security to be given as a means of ensuring that the system of differential amounts operates in the proper manner ; Article 1 In Article 12 of Regulation (EEC) No 2300/73 , the expression '3-0 units of account' shall be replaced by the expression '6 00 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2 ) OJ No L 78 , 30 . 3 .- 1979, p. 1 . (3) OJ No L 167, 25 . 7 . 1972, p. 9 . ( «) OJ No L 357, 28 . 12 . 1973, p. 6 . (5 ) OJ No L 236, 24 . 8 . 1973 , p. 28 . (&lt;&gt;) OJ No L 66, 13 . 3 . 1975, p. 11 .